Citation Nr: 9903813	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  94-33 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to an increased (compensable) evaluation for 
dermatitis with dermagraphism.  


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel









INTRODUCTION

The veteran had active military service from March 1988 to 
March 1992.  He had service in the Army Reserves from October 
1983 to October 1986.  

This appeal arose from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for a heart disorder, and 
for entitlement to an increased (compensable) evaluation for 
dermatitis with dermagraphism. 

The Board of Veterans' Appeals (Board) issued a remand in May 
1998 for a determination by the RO as to whether the 
substantive appeal was timely. In September 1998, the RO made 
a determination that the substantive appeal was not timely, 
and the veteran was notified of that fact by letter sent to 
his reported address of record.  A VA Form 4107 (a statement 
of procedural and appellate rights) was included with the 
letter.  The veteran did not respond to the notification 
letter.  He did inform the RO that he was returning to active 
duty.  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran did not file a VA Form 9 or other substantive 
appeal within 60 days from the date of the July 1, 1994 
statement of the case (SOC) or within one year from the date 
of the January 21, 1993 notice letter pertaining to the 
January 1993 rating decision.  

2.  No request for extension to file a substantive appeal was 
received.  



CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.103, 19.30, 
20.200, 20.302, 20.303, 20.304, 20.305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO denied the claims for entitlement to service 
connection for a heart disorder and entitlement to an 
increased (compensable) evaluation for dermatitis with 
dermagraphism in January 1993.  The veteran was notified of 
this rating decision by letter dated January 21, 1993.  The 
letter explained the basis for the decision and contained a 
statement of procedural and appellate rights.  It was 
addressed to the veteran's address of record and was not 
returned as undeliverable.  

The veteran filed a Notice of Disagreement (NOD) in December 
1993.  An SOC was sent to the veteran on July 1, 1994.  This 
was mailed to his home address of record and was not returned 
as undeliverable.  Along with the SOC the veteran was 
provided with a VA Form 9 for filing a substantive appeal and 
a statement of procedural and appellate rights.  

The veteran submitted a VA Form 9 with respect to the issues 
of entitlement to service connection for a heart disorder and 
entitlement to an increased (compensable) evaluation for 
dermatitis with dermagraphism, which was received by the RO 
on September 16, 1994.  

In August 1998 a statement from the veteran was received by 
the RO.  He informed the RO that he was returning to active 
military service on August 24, 1998.  He provided a current 
mailing address on the statement.  

In September 1998, the RO made a determination that a timely 
substantive appeal had not been filed and the veteran was 
notified of that fact by letter sent to his reported current 
address of record.  A statement of procedural and appellate 
rights was included with the letter. 

The veteran did not respond to the notification letter.  

In November 1998 the RO attempted to contact the veteran by 
telephone.  His father informed the RO that the veteran had 
returned to active duty and was somewhere in Texas.  His 
exact location was unknown.  

Criteria

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105;  38 C.F.R. § 20.200;  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  

Except f the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to an SSOC when 
such a response is required, may be granted for good cause.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
substantive appeal or the response to the SSOC.  

The request for extension must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed, unless notice has been received that the 
applicable records have been transferred to another VA 
office.  A denial of a request for extension may be appealed 
to the Board.  38 C.F.R. § 20.303.  

Filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.  

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed. In the event 
that the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. 
§ 20.305.  

The claimant and his representative, if any, will be notified 
in writing of decision affecting the payment of benefits or 
granting relief.  All notifications will contain the decision 
made, the reasons for the decision, the effective date (if 
applicable), the right to a hearing, the right to 
representation, and the necessary procedures and time limits 
to initiate an appeal.  38 C.F.R. § 3.103(b),(f).  

An SOC must be sent to the veteran's latest address of 
record.  With each SOC, the RO is to furnish information on 
the right to file (and time limit for filing) a substantive 
appeal, information on hearing and representation rights, and 
a VA Form 9, substantive appeal form.  38 C.F.R. § 19.30.  


Analysis

The veteran was properly notified of the January 1993 rating 
decision denying his claims.  He filed a timely NOD.  
However, after being provided with an SOC and a statement of 
procedural and appellate rights, he failed to submit a timely 
substantive appeal.  

The substantive appeal was not received within 60 days from 
the date of the July 1994 SOC or within one year from the 
date of the January 1993 notification letter pertaining to 
the January 1993 rating decision.  

The claims folder does not contain any document that could be 
reasonably construed as a request for an extension of the 
time to file a substantive appeal.  

The veteran has now been notified at his last provided 
address of record that his substantive appeal was untimely, 
but he has not submitted any evidence or argument on the 
question of timeliness.  In the absence of evidence to the 
contrary of the facts set forth above, the Board is 
constrained to find that a timely appeal from the January 
1993 rating decision has not been perfected.  Therefore, the 
Board cannot decide the issue on the merits, and the appeal 
must be dismissed.  


ORDER

A timely substantive appeal not having been submitted, the 
appeal is dismissed.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that an NOD concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  

The date that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board.  

- 7 -


